UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Booker,


                                 Plaintiff,
                                                                     16Civ.72(N5R)(PED)
                     -against-
                                                               ORDER GRANTING PRO BOND
                                                                       COUNSEL
 Griffin/ et al.,


                                 Defendant(s)


PAUL E. DAVISON, United States Magistrate Judge:

        The Court directs that the Clerk of Court seek pro bono counsel to enter a limited


appearance for the purpose of conducting discovery in the above-captioned action. Counsel will


file a Notice of Limited Appearance as Pro Bono Counsel.


                                              LEGAL STANDARD

        The in forma pauperis statute provides that the courts "may request an attorney to


represent any person unable to afford counsel." 28 U.S.C. § 1915(e)(l). Unlike in criminal cases,


in civil cases/ there is no requirement that courts supply indigent litigants with counsel. Hodge v.


Police Officers, 802 F.2d 58, 60 (2d Cir. 1986). Instead, the courts have "broad discretion" when


deciding whether to seek pro bono representation for a civil litigant, id. Even if a court does


believe that a litigant should have a free lawyer/ under the in forma pauperis statute/ a court has


no authority to "appoint" counsel, but instead, may only "request" that an attorney volunteer


to represent a litigant. Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296,301-310


(1989). Moreover, courts do not have funds to pay counsel in civil matters. Courts must


therefore request the services of pro bono counsel sparingly/ and with reference to public


benefit/ in order to preserve the "precious commodity" of volunteer-tawyer time for those




                                                                                        ^
                                                                Gt
litigants whose causes are truly deserving. Cooper v. A. Sargenti Co./ Inc., 877 F.2d 170, 172-73


(2d Cir. 1989).

        In Hodge, the Second Circuit Court of Appeals set forth the factors a court should


consider in deciding whether to grant a litigant's request for pro bono counsel. 802 F.2d at 61-


62. Of course, the litigant must first demonstrate that he or she is indigent/ for example, by


successfully applying for leave to proceed in forma pauperis. The court must then consider


whether the litigant's claim "seems likely to be of substance" - "a requirement that must be


taken seriousiy/' Id. at 60-61. if these threshold requirements are met/ the court must next


consider such factors as:


       the indigent's ability to investigate the crucial facts/ whether conflicting evidence
       implicating the need for cross-examination will be the major proof presented to
       the fact finder/the indigent's ability to present the case, the complexity of the
        legal issues[J and any special reason in that case why appointment of counsel
       would be more likely to lead to a just determination.

Id.; see also Cooper, 877 F.2d at 172 (listing factors courts should consider/ including litigant's


efforts to obtain counsel). In considering these factors, district courts should neither apply


bright-line rules nor automatically deny the request for counsel until the application has


survived a dispositive motion. See Hendricks v. Coughlin, 114 F.3d 390, 392-93 (2d Cir. 1997).


Rather/ each application must be decided on its own facts. See Hodge, 802 F.2d at 61.


                                             DISCUSSION

       Plaintiff filed a Request to Proceed in Forma Pauperis (IFP), which the Court granted.

[See Order dated January 14, 2016, ECF No. 4.) Plaintiff therefore qualifies as indigent.


       Plaintiffs Second Amended Complaint includes due process and retaliation claims


relating to his placement in administrative confinement at Green Haven Correctional Facility.
Because these claims have survived extensive motion practice/ the Court finds that Plaintiff's


claims are sufficiently "likely to be of substance" such that consideration of Plaintiff's request is


appropriate. Hodge, 802 F.2d 61-62. The Court finds that the other Hodge factors also weigh in


favor of granting Piaintiffs application. in particular, the Court notes that discovery in this case


implicates sensitive confidential information which Defendants plausibly assert couid

compromise institutional security if disclosed to Plaintiff acting pro se. In this case,


representation would "likely to lead to a just determination." Hodge, 802 F,2d at 61.


       Given the early stage of the proceedings, the Court will request that counsel appear for


the limited purpose of conducting discovery. In addition/ pro bono counsel may engage in


settlement discussions.


       Under the Court's Standing Order regarding the Creation and Administration of the Pro


Bono Fund (16-MC-0078), pro bono counsei may apply to the Court for reimbursement of


certain out-of-pocket expenses spent in furtherance of Plaintiff s case. The Pro Bono Fund is


especially intended for attorneys for whom pro bono service is a financial hardship. Pro bono


counsel will not be obligated for any aspect of Piaintiffs representation beyond the matters


described in this order. !n particular, pro bono counsel will not be required to respond to a


dispositive motion. In the event that the defendant(s) file(s) a dispositive motion/ pro bono

counsel may seek appropriate relief/ including an extension of Plaintiff s time to respond, or an


expansion of pro bono counsel s role to include responding to the motion. Absent an expansion


of the scope of pro bono counsel's representation, pro bono counsel's representation of Plaintiff


will end upon completion of discovery.
        Upon the filing by pro bono counsei of a Notice of Completion/ the representation by


pro bono counse! of Plaintiff in this matter will terminate, and pro bono counsel will have no


further obligations or responsibilities to Plaintiff or to the Court in this matter.


                                             CONCLUSION

        For the foregoing reasons, the Clerk of Court is directed to attempt to locate pro bono


counsel to represent Plaintiff for the limited purposes described above. The Court advises


Plaintiff that there are no funds to retain counsel in civil cases and the Court relies on


volunteers. Due to a scarcity of volunteer attorneys/ a lengthy period of time may pass before


counsel volunteers to represent Plaintiff. If an attorney volunteers, the attorney will contact


Plaintiff directly. There is no guarantee/ however/ that a volunteer attorney will decide to take


the case, and plaintiff should be prepared to proceed with the case without an attorney.


SO ORDERED.

 Dated: December 5, 2019
           White Plains, New York


                                                                 PAULE.DAVISON
                                                           United States Magistrate Judge
